UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4548
HUEY SPEIGHTS, a/k/a Hooie,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-01-388)

                   Submitted: February 26, 2003

                      Decided: March 13, 2003

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Eliza-
bethtown, North Carolina, for Appellant. Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SPEIGHTS
                              OPINION

PER CURIAM:

   Huey Speights, Jr. appeals from his conviction and 92 month sen-
tence imposed following a guilty plea to possession with the intent to
distribute and distribution of less than 100 grams of heroin in viola-
tion of 21 U.S.C. § 841(a)(1) (2000).

   Speights’ counsel has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he raises four issues: whether the plea
hearing conducted pursuant to Fed. R. Crim. P. 11 was adequate,
whether the sentencing guidelines were properly applied, whether
there was proper jurisdiction, and whether Speights received ineffec-
tive assistance of counsel. Speights was informed of his right to file
a pro se supplemental brief, but has not done so.

   This Court generally reviews the adequacy of a guilty plea de novo,
but in the Rule 11 context, violations are evaluated for harmless error.
United States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999) (citing
United States v. Goins, 51 F.3d 400, 402 (4th Cir. 1995)). Our inde-
pendent review of the record reveals that Speights was not accurately
advised as to the maximum sentence to which he could be sentenced.
The transcript of the plea colloquy sets forth that Speights was
informed that the maximum sentence available was life imprison-
ment. This however, is the maximum sentence for defendants con-
victed of distribution of 100 grams or more of heroin. Although
Speights acknowledged in a written plea agreement that he had dis-
tributed such quantities of heroin, the counts of the indictment to
which he pled guilty charged him with distribution of less than 100
grams of heroin. Accordingly, because Speights had a prior drug con-
viction, the maximum sentence to which he could have been subject
was a prison term of thirty years. 21 U.S.C. § 841(b)(1)(B)(i). We
conclude, however, that this variance from Rule 11’s requirements
did not affect Speights’ substantial rights and may be disregarded. See
Fed. R. Crim. P. 11(h); United States v. DeFusco, 949 F.2d 114, 117
(4th Cir. 1991). The court properly told Speights he had the right to
plead not guilty and that by pleading guilty he was giving up his right
to trial and related constitutional rights. The court ensured that
Speights’ plea was voluntary and was not the result of force or threats
                       UNITED STATES v. SPEIGHTS                       3
placed on him by his attorney or anyone else involved in the case.
Speights does not assert on appeal that he would not have pled guilty
had he been aware of the maximum sentence to which he was subject.
Under these circumstances, we conclude that the district court’s error
was harmless.

   This Court reviews for clear error the district court’s factual find-
ings for sentencing purposes. See United States v. Randall, 171 F.3d
195, 210 (4th Cir. 1999) (concerning the amount of drugs attributable
to a defendant); United States v. Lipford, 203 F.3d 259, 272 (4th Cir.
2000) (reviewing enhancement for role in the offense). We find the
court properly sentenced Speights to 92 months’ imprisonment.

  Speights’ counsel also raises the issue as to whether the district
court had proper jurisdiction. However, we find no jurisdictional
defect.

   Finally, counsel raises a claim of ineffective assistance of trial
counsel. Because the record does not conclusively show that coun-
sel’s performance fell below a reasonable standard, we find such a
claim is not cognizable on direct appeal. See United States v. Richard-
son, 195 F.3d 192, 198 (4th Cir. 1999).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Speights’ conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED